DETAILED ACTION
The present application has been reviewed and currently claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 10, 15, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 3, 10, and 16:


In regards to claim 15: 
The term “about” is unclear as to what is considered “about” 7 inches and “about” 10,000 psi.

	In regards to claims 6 and 19:
The limitations “The elbow fitting” is considered an apparatus because it comprises structure, and 
“(1) a pocket of slow-moving fluid forms in the enclosed portion as fluid flows through the enlarged chamber; and 
(2) the slow-moving fluid in the enclosed portion flows at less than the second fluid velocity” is considered a method step because an input means is forming a pocket of flowing fluid through the apparatus; and 
It has been held that claims to both an apparatus and the method steps of using the apparatus are indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph (see MPEP 2173.05(p)(II)).
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pausch (U.S. Patent No. 4,995,645).
	Claim 1, Pausch discloses:
An elbow fitting, comprising: 
an elbow body (considered as 10 in Fig. 1), the elbow body having an inlet (considered as 18 in Fig. 1), an outlet (considered as 14 in Fig. 1) and an internal flow path (see annotated Figs. 1-3 below) formed therein such that the inlet is in fluid communication with the outlet via the flow path, 
wherein the flow path subtends a predetermined turn angle (see annotated Fig. 1) between the inlet and the outlet; 
wherein the flow path further includes an enlarged chamber (see annotated Figs. 1-2) also formed within the elbow body.


    PNG
    media_image1.png
    777
    630
    media_image1.png
    Greyscale




The elbow fitting (see annotated Figs. 1-3 above hereinafter) of claim 1, in which the elbow body further includes an internal enclosed portion (considered as 34 in Figs. 1-2) formed therein such that the enclosed portion is in fluid communication with the enlarged chamber and 
wherein the enclosed portion generally opposes the inlet (see Fig. 1).

	Claim 3, as best understood, Pausch discloses:
The elbow fitting of claim 1, in which the enlarged chamber is generally spherically shaped (see Fig. 2 where it appears the enlarged chamber is generally spherically shaped).

	Claim 4, Pausch discloses:
The elbow fitting of claim 1, in which the predetermined turn angle is 90 degrees (see Fig. 1 where it is shown that this elbow is 90 degrees).

	Claim 5, Pausch discloses:
The elbow fitting of claim 1, in which, when fluid is caused to flow along the flow path from the inlet to the outlet and enters the enlarged chamber flowing at a first fluid velocity, fluid flows through the enlarged chamber towards the outlet at a second fluid velocity such that the second fluid velocity is less than the first fluid velocity (see Col. 2, Lines 19-25) .

	Claim 6, as best understood, Pausch discloses:
The elbow fitting of claim 5, in which the elbow body further includes an internal enclosed portion (considered as 34 in Fig. 1) formed therein such that the enclosed portion is in 
(1) a pocket of slow-moving fluid forms in the enclosed portion as fluid flows through the enlarged chamber (see Col. 2, Lines 19-25, where it appears that the drop-in velocity of the fluid is due to a pocket of slow-moving fluid); and 
(2) the slow-moving fluid in the enclosed portion flows at less than the second fluid velocity (see Col. 2, Lines 19-25, where the fluid is substantially reduced in speed).

	Claim 7, Pausch discloses:
The elbow fitting of claim 2, in which the elbow fitting further includes a removable cover (considered as 38 in Fig. 3), and in which the enclosed portion is enclosed at least in part by the removable cover.

	Claim 8, Pausch discloses:
The elbow fitting of claim 1, further comprising wall thickness enhancement in selected regions of the elbow body.
	
	Claim 9, Pausch discloses:
An elbow fitting, comprising: 
an elbow body (considered as 10 in Fig. 1), the elbow body having an inlet (considered as 18 in Fig. 1), an outlet (considered as 14 in Fig. 1), 
the elbow body further having an internal flow path (see annotated Figs. 1-3) and an internal enclosed portion (considered as 34 in Fig. 1) formed therein such that the inlet is in fluid communication with the outlet via the flow path (see annotated Fig. 1), 

wherein the flow path further includes an enlarged chamber (see annotated Fig. 1) also formed within the elbow body; 
59293.1700- 45 -wherein the enclosed portion is in fluid communication with the enlarged chamber and wherein the enclosed portion generally opposes the inlet (see annotated Fig. 1).

	Claim 10, as best understood, Pausch discloses:
The elbow fitting of claim 9, in which the enlarged chamber is generally spherically shaped (see annotated Fig. 2 where it appears it is generally spherically shaped).

	Claim 11, Pausch discloses:
The elbow fitting of claim 9, in which the predetermined turn angle is 90 degrees (see Fig. 1).

	Claim 12, Pausch discloses:
The elbow fitting of claim 9, in which, when fluid is caused to flow along the flow path from the inlet to the outlet and enters the enlarged chamber flowing at a first fluid velocity, fluid flows through the enlarged chamber towards the outlet at a second fluid velocity such that the second fluid velocity is less than the first fluid velocity (see Col. 2, Lines 19-25) .

Claim 13, Pausch discloses:


	Claim 14, Pausch discloses:
The elbow fitting of claim 9, in which the elbow fitting is selected from the group consisting of (a) a forging, and (b) a casting (see Col. 4, Lines 6-9, where cast iron is a material used for the elbow and is selected from the aforementioned groups; see “production” shown in https://en.wikipedia.org/wiki/Cast_iron).

	Claim 16, as best understood, Pausch discloses:
An elbow fitting, comprising: 
an elbow body (considered as 10 in Fig. 1), the elbow body having an inlet (considered as 18 in Fig. 1), an outlet (considered as 14 in Fig. 1), 
the elbow body further having an internal flow path (see annotated Figs. 1-3) and an internal enclosed portion (considered as 34 in Fig. 1) formed therein such that the inlet is in fluid communication with the outlet via the flow path (see annotated Fig. 1), 
wherein the flow path subtends a predetermined turn angle between the inlet and the outlet (see annotated Fig. 1 where the turn angle is 90-degrees); 
wherein the flow path further includes an enlarged chamber (see annotated Fig. 1) also formed within the elbow body in which the enlarged chamber is generally spherically shaped (see annotated Fig. 2 where it appears to be generally spherically shaped); 
59293.1700- 45 -wherein the enclosed portion is in fluid communication with the enlarged chamber and wherein the enclosed portion generally opposes the inlet (see annotated Fig. 1).

Claim 17, Pausch discloses:
The elbow fitting of claim 16, in which the predetermined turn angle is 90 degrees (see Fig. 1).

	Claim 18, Pausch discloses:
The elbow fitting of claim 16, in which, when fluid is caused to flow along the flow path from the inlet to the outlet and enters the enlarged chamber flowing at a first fluid velocity, fluid flows through the enlarged chamber towards the outlet at a second fluid velocity such that the second fluid velocity is less than the first fluid velocity (see Col. 2, Lines 19-25).
	
Claim 19, as best understood, Pausch discloses:
		The elbow fitting of claim 16, in which:
(1) a pocket of slow-moving fluid forms in the enclosed portion as fluid flows through the enlarged chamber (see Col. 2, Lines 19-25, where it appears that the drop-in velocity of the fluid is due to a pocket of slow-moving fluid); and 
(2) the slow-moving fluid in the enclosed portion flows at less than the second fluid velocity (see Col. 2, Lines 19-25, where the fluid is substantially reduced in speed).

Claim 20, Pausch discloses:
The elbow fitting of claim 16, in which the elbow fitting further includes a removable cover (considered as 38 in Fig. 3), and in which the enclosed portion is enclosed at least in part by the removable cover.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pausch as applied to claim 9 above.
In regards to claim 15, as best understood, Pausch discloses the elbow fitting of claim 9, but does not explicitly disclose in which the inlet has an internal diameter of not less than about 7 inches, and in which the elbow body is further capable of retaining an internal pressure of not less than about 10,000 psi.
However, Pausch discloses that the main objective is to provide the elbow fitting to improve material handling characteristics of pneumatic or fluidics conveying systems (see Col. 1, Lines 63-66) and that the elbow of the present invention may be made from materials such as aluminum, cast iron or stainless steel, although other materials may also be used according to the needs of the conveying system (see Col. 4, Lines 6-9).
It would have been obvious to one of ordinary skill in the art to modify the elbow of Pausch to comprise an internal diameter not less than 7-inches while retaining an internal pressure of not less than 10,000-psi because stainless steel fittings, a material used for the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shen (U.S. Patent No. 6,178,342) discloses that it is known for elbow joints to comprise a spherical body. 
Pendlerton (U.S. Patent No. 9,310,011) discloses a similar invention comprising a spherical center. 
Reed (U.S. Patent No. 1,989,608) discloses a spherical tee-joint. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679